Citation Nr: 0828009	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  05-38 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for malaria. 

2. Entitlement to an initial rating higher than 20 percent 
for diabetes mellitus. 

3. Entitlement to an initial rating higher than 10 percent 
for diabetic retinopathy. 

4. Entitlement to an initial rating higher than 10 percent 
for hypertension.  

5. Entitlement to an initial rating higher than 10 percent 
for post-traumatic stress disorder.  

6. Entitlement to a total disability rating for compensation 
based on individual unemployability.  

REPRESENTATION

Veteran represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Veteran and Mrs. S. 

ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
October 1966 to September 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in December 2002, in March 
2004, and in April 2005 of a Department of Veterans Affairs 
(VA) Regional Office (RO). 

In June 2008, the veteran testified at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record.  

The case is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.

REMAND

On the claim for service connection for malaria, the veteran 
served in Vietnam from August 1968 to August 1969 and he 
testified that he had had chills, fevers, sweats, and fatigue 
during and after service.  Private medical records show that 
in September 2000 the veteran was prescribed anti-malaria 
pills for a trip to the Philippines.  In January 2002, the 
impression was parasitic infection.  In March 2002, a private 
physician stated that the veteran had ongoing problems 
related to malaria, which he most probably encountered during 
his military service. 

On the claim for increase for diabetes mellitus, the veteran 
testified that he required insulin, a restricted diet, and 
regulation of activities, including regulating his work 
activities, and that had lost his pilot license because of 
diabetes.  He stated that a physician instructed him to limit 
his activities and these restrictions had not been in place 
at the time he initially claimed service connection for 
diabetes. 

On the claim for increase for diabetic retinopathy, the 
veteran testified that his vision is worse since he was last 
examined by VA in December 2004.  

On the claim for increase for hypertension, the veteran 
testified that his blood pressure readings had gone up since 
he was last examined by VA. 

On the claim for increase for post-traumatic stress disorder 
and individual unemployability, the veteran testified that he 
presently employed on a full-time basis in a family business 
of which his son was the part-owner.  Prior to this 
employment, he had had to quit his last job because of health 
reasons.  He considered this to be sheltered employment 
because if he wasn't working for his son, he would not be 
working for anyone.  He stated that he had stopped working 
full-time outside of the family business in 2006 and that his 
service-connected disabilities rendered him unable to 
continue full-time employment. 

On the claim of service connection, the evidence of record 
does not contain sufficient competent medical evidence to 
decide the claim, under the duty to assist, additional 
evidentiary development is needed.

On the claims for increase, the veteran's testimony and 
statements suggest material changes in the service-connected 
disabilities and reexaminations are required under  38 C.F.R. 
§ 3.327(a). 



Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA 
examination to determine whether the 
veteran has residuals of malaria.  If 
malaria is found, the examiner is asked 
to express an opinion as to whether 
current malaria is related to the 
veteran's service in Vietnam in 1968 
and 1969 or post-service risk of 
exposure to malaria in the Philippines 
in 2000, considering accepted medical 
principles, pertaining to the history, 
manifestation, clinical course, and 
character of malaria.  The veteran's 
file should be made available to the 
examiner for review.

2. Schedule the veteran for a VA 
examination to determine whether the 
veteran requires regulation of his 
activities to control diabetes 
mellitus. 
The veteran's file should be made 
available to the examiner for review. 

3. Schedule the veteran for a VA 
examination to determine the current 
degree of loss of visual acuity or loss 
of visual field due to diabetic 
retinopathy. 
The veteran's file should be made 
available to the examiner for review.

4. Schedule the veteran for a VA 
examination to evaluate hypertension to 
include whether the diastolic pressure 
is predominantly 110 or more or 
systolic pressure is predominantly 200 
or more. 
The veteran's file should be made 
available to the examiner for review.


5. Schedule the veteran for VA 
psychiatric examination to determine 
the level of impairment due to post-
traumatic stress disorder.  The 
veteran's file should be made available 
to the examiner for review.

The examiner is asked to express an 
opinion as to whether post-traumatic 
stress disorder alone or in combination 
with the other service-connected 
disabilities render the veteran unable 
to secure or follow substantially 
gainful occupation. 

The examiner is asked to comment on 
whether the veteran is considered to be 
in "sheltered" employment as he 
employed in a business which is partly 
owned by his son. 

6. After the above development is 
completed, adjudicate the claims.  If 
any benefit sought remains denied, 
furnish the veteran a supplemental 
statement of the case and return the 
case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 

